Tapp an, J.
(dissenting):
., ■ This is an appeal from a judgment, of the Ulster County Court, reversing a judgment of a Justice’s Court in that county in favor of the appellants, rendered September 16, 1876, for $39.90 damages and costs.
On October 20, 1871, one Adam" W. Bogart, a lithographer residing in the city of New York, applied to the defendant, a soap *41manufacturer at Kingston, at Ms soap works in that city, in relation to lithograpMng his business card on tin. The defendant ' and his son, R. A. Gibson, were present. Defendant then executed and delivered to said Bogart, the following paper, viz:
'•“Kingston, Oct. 20, 1871. •
“I agree to pay A. W. Bogart twenty-five dollars, for lithographing my business card on one hundred metal plates, size 10x14. ' “A. GIBSON,
“ Per A. GIBSON.
“ Order should be written in ink. It is distinctly understood that orders cannot be countermanded under any circumstances.” .
The evidence justified the jury in finding that the written order, which gave the defendant’s name, business and' place of business, was filled up by defendant’s said son, in his presence, at the time the contract was made.
The order" gave the place of business as No. 11 North street, Kingston, N. Y.; it was actually “ North Front street.” Defend; ant’s said son was at the'time last mentioned in his employment as bookkeeper.
Bogart performed the contract by lithographing the required number of metal plates, according to such memorandum, and sent the same to defendant, who refused to receive and pay for them.
Before the commencement of this action, Bogart executed a written assignment to L. S. Lawrence & Co. In the assignment Bogart designated his claim as “note against Alex. Gibson,” and under caption “amount of account,” was written “ $25.” As Bogart, defendant and his son were examined as witnesses upon the trial, and no claim was then made that any note or other instrument was executed in reference to the work in question, or that defendant owed Bogart on any account, note or claim when the assignment was made, except under such agreement, it may be safely assumed that there was actually no note given, and that the claim intended to be transferred was Bogart’s claim under the written agreement, which was in such assignment incorrectly designated a note.
L. S. Lawrence & Co., as appeared by the evidence of Bogart *42’ by his cross-examination on th.e trial, at tíre time of the assignment and trial were bankers in New York city. The firm was composed of the plaintiffs and L. S. Lawrence, then in Europe.
Plaintiffs’ complaint alleges the assignment of the claim to the plaintiffs. The defendant’s answer contains a general denial, alleges non-performance of the contract, but does- not plead the non-joinder of Lawrence as a party plaintiff.
When plaintiffs rested, and at the close of all the evidence given at the trial, defendant moved for a nonsuit on the ground that the plaintiffs had failed to show title to the cause of action in themselves, and had failed to make out a cause of action in their favdr against defendant. The justice denied the motion and gave judgment in favor of the plaintiffs for the amount of the claim and interest. The Ulster County Court reversed this judgment on appeal. We are not furnished with the reasons of the court below for its judgment.
It is claimed on behalf of the defendant that L. S. Lawrence should have been joined as a party plaintiff, and this omission was a ground of nonsuit; that the defect did not appear on the face of the complaint, and could not, therefore, be taken advantage of by demurrer or answer.
If the action had been pending and tried in a court of record, as it did not appear in the complaint that there was a defect of parties plaintiff, defendant would have been required to plead the non-joinder in his answer, and could not take such point for the first time at the trial. (See section 148, Voorhies’ Code Notes a. & b., and cases there cited; Simar v. Canaday, 53 N. Y., 298; Fuller et al. v. Fuller, 5 Hun, 595.) Section 8 of the Code of Procedure does not in terms make the provisions of sections 144. 147 or 148 applicable to justices’ courts.
It becomes necessary, therefore, to consider how, under the old system of procedure in these courts, tíre question could be raised that there was a defect of parties plaintiff, and how far the Code has changed the old method of procedure.
Prior to the enactment of the Code, the order of pleading at common law was well established. The defendant could plead: First. To the jurisdiction. Second. In abatement. Third. In bar. Pleading in either Class was an admission that there was no *43ground for pleading in the preceding classes, and a waiver of the right to do so.- (Gra. Pit [2d éd.J, 224.) And this doctrine was applied injustice’s courts/ (Palmer v. Green, 1 Johns. Cases, 101; Palmer v. Evertson, 2 Cow., 417; Cook v. Ferral’s adm’r, 13 Wend., 285.)
Under the old practice, the' non-joindef of parties as plaintiffs in actions ex contractu, could be taken advantage of by pléá in abatement, or defendant might avail himself of it imdef the general issu'e; as ú ground for nonsuit at the trial; (Archb. Pr., 60; Gra. Ph, 62;)
In courts of record, defect of parties since the Code, may be set up hi the answer with other matters of defense. (Bridge v. Payson, 5 Sand. [S. C. R.], 210; Mayhew v. Robinson, 10 How. Pr., 162). In Tripp v. Riley (15-Barb., 333), a case iii Justice’s Court, decided, in 1853, it was held that one tenant in common could maintain an action against a stranger for a conversion, and recover his separate interest, when the misjoinder was not pleaded in abatement. The conrtj for authority, referred to decisions made before the Code, without noticing the changes made by it.
In Rice v. Hollenbeck et al. (19 Barb., 664), decided in 1855, the court held that the defendant might raise the objection in Justice’s Court on motion for a nonsuit, that the plaintiff is tenant in common with another in the property in question when the defect of parties appears upon the face of the complaint, and the plaintiff bases his claim to recover for a portion of the value of the property upon the ground that he is joint owner thereof with another person. That action was fór a tort: In such case, the
defect which ivas considered, could have béeii raised under the old practice by plea in abatement only; the rule being different in such action than in actions ex contractu.
The Code of Procedure has¡ as was said by Judge Mason in the case last cited, provided a distinct system of pleadings for Justices’ Courts. (Code,- § 64.)
The only ground of demurrer in these courts is, that the pleading is not sufficiently explicit to enable the adverse party to understand it, or that it contains no cause of action or defense, although it be taken as true. No demurrer is allowed for a defect of parties where there is a good cause of action stated in the com*44.plaint. The answer may contain a denial of the complaint, and a . notice of any facts constituting a defense. The'system prescribed by this.section is inconsistent with .the old practice, which prescribes the order of plfiasj under the present system, all matters constituting a defense are to be raised in some form by the answer.
• The Code has not undertaken to define; what defenses may be proven on the trial under a general denial, or what defenses must be. specially set forth in the answer. This is to be determined by the settled principles of pleading, • which existed, ■ before and have continued since the Code, and are applicable to all courts of .common-law jurisdiction. • •
Generally, facts tending to prove that plaintiff never had a cause of action, could be proven before or since the Code under a general denial; and matters in avoidance, like a discharge in bank.ruptcy — the statute of limitation — payment and release were required to be specially pleaded.
The question, that there Was a defect of parties plaintiff, could .have been raised under the general denial of the answer, without being specially pleaded, under the old system. ■ There are no provisions in .the Code or statutes applicable to justice’s courts, .requiring it ,to;be specially set up in the answer,or that it will be waived. • ' . , .
We are satisfied that the motion for a nonsuit- raised the question properly, and that the motion ought to, have been granted. (2 Wait’s Law and Practice, 276.) The form in which the motion was put, in connection with the testimony given, sufficiently dis.closed to plaintiffs that defendant claimed that they had not shown title to the claim in suit in themselves, but'in themselves and in L. S. Lawrence, and had therefore, failed to make a cause of action in their favor.
Judgment of the County Court should be affirmed, with costs.
! Present — Learned, P. J., Boardmax and Tappan, JJ.
Judgment of County Court reversed, and that of Justices’ affirmed, with costs.